  Case 1:21-cv-00366-PLM-PJG ECF No. 5, PageID.27 Filed 05/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LENNARD LASTER,

                       Petitioner,                    Case No. 1:21-cv-366

v.                                                    Honorable Paul L. Maloney

GREGORY SKIPPER,

                       Respondent.
____________________________/

                                             ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that a certificate of appealability is DENIED. The Court

certifies that an appeal would not be taken in good faith.



Dated:   May 6, 2021                                 /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
